Electronically Filed
                                                        Supreme Court
                                                        SCPW-10-0000165
                                                        15-DEC-2010
                                                        02:42 PM



                         NO. SCPW-10-0000165


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                   MICHAEL C. TIERNEY, Petitioner,


                                 vs.


             CLAYTON FRANK, DIRECTOR OF THE DEPARTMENT OF

             PUBLIC SAFETY, STATE OF HAWAI'I, Respondent.



                         ORIGINAL PROCEEDING


                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

      and Circuit Judge Alm, assigned by reason of vacancy)


          Upon consideration of the motion for reconsideration of


the November 29, 2010 order denying the petition for a writ of


mandamus,


          IT IS HEREBY ORDERED that the motion for


reconsideration is denied.


          DATED:    Honolulu, Hawai'i, December 15, 2010.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Steven S. Alm